NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted December 11, 2014* 
                                Decided December 12, 2014 
                                               
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 13‐1984 
 
JAMES COURTNEY,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Southern District of 
                                                 Illinois. 
      v.                                          
                                                 No. 13‐cv‐302‐JPG 
JERRY A. DEVORE, et al.,                          
      Defendants‐Appellees.                      J. Phil Gilbert, 
                                                 Judge. 
                                                  
                                        O R D E R 
                                               
       James Courtney appeals the dismissal of his complaint under 42 U.S.C. § 1983 
against administrators of the Marion County Jail for assigning him to a unit where 
female guards monitor the bathroom activity of detainees. The district court concluded 
that Courtney’s complaint failed to state a claim. Because Courtney has alleged that the 
                                                 
            * The appellees were not served with process in the district court and are not 

participating in in this appeal. After examining the appellant’s brief and the record, we 
have concluded that oral argument is unnecessary. Thus the appeal is submitted on the 
brief and record. See FED. R. APP. P. 34(a)(2). 
No. 13‐1984                                                                    Page 2 
 
placement was intended to humiliate him in violation of Eighth and Fourteenth 
Amendment standards, we vacate the court’s dismissal of that claim.   

        For purposes of this appeal only, we take as true Courtney’s allegations, 
including those in his appellate brief that are consistent with his complaint. See Smith v. 
Knox County Jail, 666 F.3d 1037, 1039 (7th Cir. 2012). While Courtney was a pretrial 
detainee in March 2011, administrators moved him to a “Med‐I Cell.” In this part of the 
jail, female guards watch cameras that monitor bathroom activity, including male 
detainees relieving themselves and cleaning their private parts. Administrators assigned 
him to this unit because he was a detainee accused of failing to comply with sex‐offender 
reporting requirements and they wanted to shame him with cross‐sex monitoring. 
Courtney is a Muslim, and it violates his religious beliefs for women other than his wife 
to see him naked.   

        Courtney wrote 30 grievances objecting to his assignment and asking to be 
moved, but he received no responses. Other inmates, by contrast, were quickly 
transferred out of this wing after filing requests. He also wrote to the Sheriff Jerry 
DeVore, to no avail, asking to be moved to a part of the jail that did not have cameras in 
the bathrooms. In retaliation for his requests to be transferred, he alleges, a month later 
administrators moved Courtney to a “female work release cell” where female guards 
still observed his bathroom activity. Further grievances went unanswered; one official 
told Courtney that he had seen his grievances in the trash.   

       When Courtney left the jail, he had spent 65 days in units with bathrooms that 
female guards monitored by camera, and he suffered as a result. In addition to feeling 
humiliated, he sometimes postponed using the bathroom for several days. A therapist 
for Menard Correctional Center, where he is now incarcerated, has diagnosed him with 
post‐traumatic stress disorder from his experiences at Marion County Jail. Today he 
endures panic attacks and difficulty going to the bathroom.   

        In this lawsuit Courtney asserts two claims: First, jail officials violated the Eighth 
Amendment by subjecting him to cross‐sex bathroom monitoring to embarrass him; 
second, they violated due process by ignoring his grievances and transfer requests. The 
district court dismissed the case at screening. See 28 U.S.C. § 1915A(b)(1). It observed 
first that, although civil rights claims of pretrial detainees arise under the Fourteenth 
Amendment, we begin by evaluating those claims using the Eighth Amendment 
standards that apply to prisons. See Board v. Farnham, 394 F.3d 469, 477–78 (7th Cir. 2005). 
Under those standards, it ruled, institutional security justifies monitoring inmates 
everywhere, even in bathrooms and regardless of the gender of the observer. The court 
No. 13‐1984                                                                        Page 3 
 
also ruled that Courtney had no due‐process right to a particular grievance or transfer 
procedure.   

        On appeal Courtney first argues that his allegations about cross‐sex camera 
monitoring state a violation of the Eighth Amendment. Reviewing the dismissal de 
novo, see Marion v. Columbia Correction Inst., 559 F.3d 693, 696 (7th Cir. 2009), we agree 
with Courtney that his allegations state an Eighth Amendment claim because they 
describe conduct that could constitute “harassment unrelated to prison needs.” Hudson 
v. Palmer, 468 U.S. 517, 530 (1984); see Peckham v. Wisconsin Depʹt of Corr., 141 F.3d 694, 697 
(7th Cir. 1998). Although guards may, to maintain prison safety, watch the bathroom 
activity of opposite‐sex prisoners without violating the Eighth Amendment, Johnson v. 
Phelan, 69 F.3d 144 (7th Cir. 1995), they may violate the amendment if the purpose of 
their cross‐sex monitoring is to humiliate the prisoners or detainees. See id. at 149–51; see 
also Mays v. Springborn, 575 F.3d 643, 649–50 (7th Cir. 2009) (vacating summary judgment 
for guards and ruling that strip searches are unconstitutional if intended to humiliate); 
Whitman v. Nesic, 368 F.3d 931, 934 (7th Cir. 2004) (explaining that harassment or 
malicious conduct unrelated to institutional security violates Eighth Amendment); 
Fillmore v. Page, 358 F.3d 496, 505 (7th Cir. 2004) (ruling that female guards may violate 
Eighth Amendment by strip searching male prisoners “in a harassing manner intended 
to humiliate and inflict psychological pain”); Calhoun v. DeTella, 319 F.3d 936, 939–40 (7th 
Cir. 2003) (vacating dismissal and ruling that inmate stated a claim that strip search in 
front of female guards was unconstitutional because it was intended to humiliate). 

       Here Courtney has alleged that jail officials assigned female guards to monitor his 
bathroom activity in order to humiliate him. First, he contends that jail administrators 
granted the transfer requests of other detainees, but kept him assigned to a unit with 
cross‐sex monitoring, despite his transfer requests, to shame him because he was a sex 
offender. Second, he adds that, when administrators later transferred him to another 
unit that also used cross‐sex bathroom monitors, they did so to retaliate against him for 
complaining about the humiliation. The facts may later refute these allegations or show 
that the jail officials acted for institutionally legitimate reasons, but at this stage 
Courtney’s allegations suffice to state an Eighth Amendment claim.   

       We pause to comment on the proper defendants. Courtney’s claim is valid only 
against the administrators who personally assigned him to these units. See Alejo v. Heller, 
328 F.3d 930, 936 (7th Cir. 2003) (commenting that § 1983 defendant must have 
personally participated in constitutional deprivation); Perkins v. Lawson, 312 F.3d 872, 875 
(7th Cir. 2002) (noting no § 1983 respondeat superior liability). Courtney has sued the 
No. 13‐1984                                                                             Page 4 
 
“Marion County Jail,” which we take to be an inartful attempt to name pseudonymously 
these administrators. Because Courtney is pro se, on remand the district court may and 
should assist him in identifying and naming the administrators who assigned him to his 
jail units. See Smith, 666 F.3d at 1040; Donald v. Cook County Sheriffʹs Depʹt, 95 F.3d 548, 
555–56 (7th Cir. 1996). Courtney has also named the sheriff, but he has not alleged that 
the sheriff had any personal role in the assignment. Instead he has alleged only that, 
after he wrote to the sheriff to complain, the sheriff did not rectify the problem. But chief 
administrators are ordinarily not personally liable for decisions made by subordinates, 
even if they receive a letter complaining about those decisions and do not intervene. See 
Burks v. Raemisch, 555 F.3d 592, 595–96 (7th Cir. 2009). There can be an exception if the 
superior, by not acting, creates or increases some peril, see id. at 596, but Courtney alleges 
the opposite: the cross‐sex monitoring never changed. So the sheriff is personally 
dismissed. See Palmer v. Marion County., 327 F.3d 588, 593–94 (7th Cir. 2003). 

       Courtney argues next that the district court should not have dismissed his claim 
that, by mishandling and rejecting his grievance and transfer requests, jail officials 
violated due process. But state grievance procedures do not create substantive liberty 
interests protected by due process. See Grieveson v. Anderson, 538 F.3d 763, 772 & n.3 (7th 
Cir. 2008); Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996). And Courtney 
otherwise had no liberty interest in transferring to another unit. See Wilkinson v. Austin, 
545 U.S. 208, 221–22 (2005); Townsend v. Fuchs, 522 F.3d 765, 771 (7th Cir. 2008). So any 
mishandling or denying of Courtney’s grievance and transfer requests did not offend 
due process. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59 (1999) (“Only after 
finding the deprivation of a protected interest do we look to see if the Stateʹs procedures 
comport with due process.”); Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011); George v. 
Smith, 507 F.3d 605, 609–10 (7th Cir. 2007). 

       Courtney’s last argument is that the district court should have allowed him to 
amend his complaint. He seeks to assert that his jail assignment violated his rights under 
the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. 
§§ 2000cc–2000cc‐5, and the First Amendment. This is a request that Courtney should 
present to the district court first; because the court dismissed his complaint at screening, 
he has not yet had an opportunity to seek leave to amend. We observe, though, that 
plaintiffs should generally be allowed to amend once before a complaint is dismissed 
with prejudice. See FED. R. CIV. P. 15(a); Smith, 666 F.3d at 1040; Donald, 95 F.3d at 555. 

      Accordingly the district court’s dismissal of Courtney’s Eighth Amendment claim 
is VACATED and REMANDED. The court’s judgment dismissing the rest of Courtney’s 
No. 13‐1984                                                                             Page 5 
 
complaint is AFFIRMED. Given this result Courtney has not incurred any strikes for this 
litigation. See 28 U.S.C. § 1915(g); Turley v. Gaetz, 625 F.3d 1005, 1012 (7th Cir. 2010).